EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-8:  (CANCELLED)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The amendments to the claims in conjunction with applicant’s arguments that, “claim 9 has been amended to add the limitations "a liquidation risk control unit, wherein the liquidation risk control unit is configured to: detect a liquidation risk situation based on the buying request information and the selling request information of virtual currency received from the at least one broker member server; and transmit a preliminary liquidation notification signal to the at least one broker member server when the liquidation risk situation is detected, wherein the liquidation process execution unit is further configured to: when the at least one broker member server transmits a preliminary liquidation request signal to the liquidation risk control unit in response to the preliminary liquidation notification signal, complete the liquidation process between the virtual currency integration exchange server and the at least one broker member server first before a payment process between the at least one broker member server and at least one user terminal among the user terminals is performed" previously recited in canceled claim 10. It is respectfully submitted that these limitations are additional elements that integrate the claim into a practical application and amount to significantly more than the abstract idea. 
The liquidation risk situation is a risk situation where a liquidation process or a payment process may not be performed properly. In order to solve this technical problem, the liquidation risk control unit transmits a preliminary liquidation notification signal to the at least one broker member sever, which then completes the liquidation process before the payment process is performed. This can eliminate errors in the liquidation and payment processes in various risk situations. 
In addition, claim 9 has been further amended to add the limitations "wherein a 
transmission-reception channel of a price information and a transmission-reception channel of a trading information are separately set and used in a dedicated network by the at least one broker member server, wherein the virtual currency integration exchange server is configured to: transmit a trading price information including asking price of the virtual currency in a predetermined format to the at least one broker member server through a first channel of the dedicated network; and receive the buying request information or the selling request information in a predetermined format from the at least one broker member server through a second channel of the dedicated network." It is respectfully submitted that these limitations are additional elements that integrate the claim into a practical application and amount to significantly more than the abstract idea. The security and rapidity of the virtual currency transaction exchange server is greatly improved by separately setting and using the channel of the price information and the channel of the trading information. 
In view of all the reasons set forth above, it is respectfully submitted that claim 9 includes additional elements to integrate claim 1 into a practical application and to amount to significantly more than the abstract idea[.]” (Remarks, pages 7-8) are persuasive.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
5/20/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693